Title: Editorial Note: The Petition of Thomas Johnson
From: 
To: 


    The Petition of Thomas JohnsonEditorial Note
    The documents brought together in this grouping require special comment. The issue with which they deal resulted directly from the inclusion in the Virginia Constitution of 1776 of an article drawn from colonial experience. That Constitution (q.v. under date of 13 June 1776) contained the following provision: “All laws shall originate in the House of Delegates, to be approved or rejected by the Senate, or to be amended with the consent of the House of Delegates; except money bills, which in no instance shall be altered by the Senate, but wholly approved or rejected.” Jefferson’s proposed Constitution for Virginia also contained the provision that money bills “shall be originated and amended by the representatives only.” This extension of colonial experience, which in turn was derived from British constitutional usage, could scarcely be justified in terms of republican principles and, when the issue was brought on by the case of Thomas Johnson in 1777, Jefferson found himself in the anomalous position of having to appeal to parliamentary precedent to justify Virginia procedure. It is obvious, however, that his main object was to adhere strictly to the letter of Virginia’s substantive law, however critical he may have been then and  later as to the method by which that law became operative. The issue that arose with the case of Thomas Johnson and the two steers of Charles Yancey reveals Jefferson in his earliest role as a strict constructionist. It also brought forth his first severe criticism of Blackstone.
The Senate’s position cannot be understood without reference to two facts which are apparent from the legislative proceedings of the time: (1) the House of Delegates seems to have been inundated with petitions for claims and pensions by soldiers, widows of soldiers, and others and to have been tending toward a liberal recognition of these claims which the Senate must have regarded as at times extravagant; and (2) the House of Delegates could have taken advantage of the provision in the Constitution denying the Senate any power to alter money bills by inserting riders or extraneous matter into such bills, a device to which it did resort later if not at this time, as the compromise solution offered by Jefferson clearly indicates (see Document vii below).
The first of these factors is apparent from an examination of some of the many petitions and claims presented in Nov.–Dec. 1777, a few of which were acted upon by the House of Delegates and amended by the Senate as set forth in Document viii below. As these documents show, the House of Delegates had not always scrupulously observed the constitutional requirement and had acquiesced in the Senate’s amendments to some money bills (Document ii below) and, indeed, while the controversy over the case of Thomas Johnson was being carried on the House agreed to amendments by the Senate to a resolution concerning claims (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Oct. 1777, 1827 edn., p. 135). Yet the House must have decided to make an issue of the case of Thomas Johnson not because it was an isolated one but because it was typical of the Senate’s apparent determination to diminish the growing appropriations made by the House for claims. The following cases in addition to that of Thomas Johnson received no action during the Oct. 1777 session because the Senate insisted upon amending the House bills and because the House would not agree to such amendments. On 6 Nov. William Bristow petitioned for a pension because, while in military service, he had “caught a severe cold, attended with violent pains, which settled in his thigh and leg, and deprived him of the use thereof.” The Committee of Public Claims rejected the claim on the ground that Bristow was in the Continental service; the House recommitted the petition and the Committee then recommended that £20 be allowed but charged to the accounts of the United States, to which the House agreed; the Senate, however, on 29 Nov. amended this resolution (same, p. 13, 32, 33, 38, 39, 49). On 29 Nov. John Carmack, Ezekiel Smith, John Looney, and Jonathan Drake petitioned the House stating that the auditors of public accounts had refused to allow their claims for taking care of “all the lost stocks of cattle and horses” which they had been engaged to protect on the return from the Cherokee expedition; the Committee of Public Claims recommended that £182 19s. be allowed to Carmack, £66 to Smith, £105 16s. to Looney, and £147 5s. to Drake; the House amended the committee report by deleting the words “ought to be allowed” and inserting the words “be rejected for want of sufficient proof”; however,  on the following day, 9 Dec., the House passed a resolution designating Isaac Shelby, Daniel Smith, and Isaac Bledsoe commissioners to examine and adjust the claims and instructing the treasurer to pay to Carmack and the others whatever sums two or more of the commissioners agreed upon as due. The Senate on 23 Dec. approved this resolution, but with several amendments (same, p. 49–50, 66, 73, 89). On 18 Nov. Catlett Jones and Richard Epperson were each allowed £10 for immediate relief and £5 per annum for life by the Committee of Public Claims because of their disability incurred in the Kentucky service; their petition was recommitted by the House and the committee then recommended the same sum for Epperson but £20 for immediate relief and £10 per annum for life in the case of Jones, to which the House agreed. The Senate on 29 Nov. agreed to the resolution but with amendments (same, p. 31, 38–39, 49). On 24 Nov. Anne Hays (Hayes) petitioned the House to the effect that her husband had served in the artillery and had “died some time ago, leaving the petitioner, with six small children … quite destitute.” The Committee of Public Claims recommended £20 for immediate relief and £5 per annum for a period of three years, to which the House agreed. The Senate on 13 Dec. approved the resolution but with amendments (same, p. 40–41, 60–61, 77). On 4 Nov. James Duncan, Richard Reeves, and William Grills presented a petition stating that they had lost their rifles in a boating accident on 25 Dec. 1776; the Committee of Public Claims recommended that the petitioners be allowed £5, £6, and £8 16s. respectively. The House approved this recommendation and on 21 Nov. the Senate concurred, but with amendments (same, p. 11, 32–33, 37).
This, in part, was the context in which the petition of Thomas Johnson and the resultant controversy between the House and Senate over money bills must be considered. All of the House resolutions respecting the claims stated above, including that of Thomas Johnson, were amended by the Senate and all were left indeterminate at the close of the session on 24 Jan. 1778 (see Document viii below). The legislative history of the petition of Thomas Johnson may be summarized briefly. The petition was reported upon favorably by the Committee of Claims on 11 Nov. (see Document i), and the House concurred in allowing Johnson £15 5s. 6d. to cover damages and cost of suit that Johnson had sustained. The Senate amended the House resolution on 18 Nov., eliminating the cost of suit and reducing the amount allowed Johnson to a total of £12 12s. On 1 Dec. the House debated the Senate amendment, declined to accede to it on the ground that the Senate had no power to alter money bills, and sent Jefferson to the Senate with a request for a free conference on the subject. At the same time the House appointed him to the chairmanship of a committee “to draw up what is proper to be offered to the Senate” at the forthcoming conference; other members of the committee were Cary, Pendleton, Bullitt, and Meriwether. Jefferson drew the report for the committee; it was accepted by the House on 4 Dec. without modification (see Document ii). After this statement of the case was adopted, the free conference was held on 5 Dec. Managers of the conference for the House were Jefferson, Cuthbert Bullitt,  Hugh Nelson, Cyrus Griffin, Joseph Carrington, and George Meriwether; managers for the Senate were Thomas L. Lee, Paul Carrington, James Holt, William Ellzey, Theodorick Bland, Edmund Winston, George Brooke, William Cabell, and James Taylor. The statement of the House’s objections to the Senate amendment was transmitted by the conference committee to the Senate and, on 9 Dec. the Senate replied (see Document iii). A further conference was held the same day between the conference managers for the House and for the Senate; Jefferson was not a member of the committee for the House on this occasion, though the personnel of the committee was the same as that on 4 Dec. except for his omission and for the addition of Richard Lee. However, on 2 Jan. 1778 he was appointed chairman of a committee to answer the Senate’s statement of 9 Dec. The extent of his interest in the constitutional issue is measured in part by his several outlines of the Senate’s arguments and of proposed answers to points made therein; by his extensive notes taken from debates in Parliament on similar controversies (see Document iv and notes); and by the elaborate and warmly expressed report of his committee which he drew up and which the House accepted with slight modification and transmitted to the Senate on 9 Jan. with the request for another conference (see Document v). Jefferson was appointed one of the House managers for this conference, which was held on 13 Jan. His reply to the Senate statement of 9 Dec. was delivered to the Senate managers. The Senate replied on 15 Jan. (see Document vi); this second statement by the Senate, however, when reported by the committee, was ordered to lie on the table. Jefferson did not report the result of the conference of 13 Jan. until 23 Jan., when the House postponed further consideration of the report; the report was not printed in the Journal of the House of Delegates and no manuscript copy of it has been located. (Same, p. 20, 32, 52–53, 54–56, 70–71, 97, 108–11, 113, 134; Journal of the Senate, Williamsburg: Dixon & Hunter, 1777, p. 16, 17–18, 42–44, 45–46). The controversy was, therefore, left in an inconclusive state when the session ended on 24 Jan., and the House made some effort to relieve various claimants who were in danger of suffering thereby (see Document viii). At the next session of the legislature, Thomas Johnson presented a second petition to the same effect as the first; again the House approved his claim and again the Senate amended the resolution. The House tabled this amendment and nothing further was done on the matter at that session (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), May 1778, 1827 edn., p. 6–7, 15, 29). Finally, at the session of Oct. 1778 Johnson presented a new petition, the House approved the claim, and, on 7 Dec. 1778, the Senate approved the resolution without amendment (same, Oct. 1778, p. 73, 94, 101).
This belated action, though it relieved Thomas Johnson, did not settle the constitutional issue; the Senate merely receded from its former position of insisting upon amending the House resolution. The same thing occurred in June 1778, when a resolution by the House was amended by the Senate and the House disagreed with the amendment on the ground that the Senate had no power to alter money bills; on this occasion, which involved payment of allowances to officers of the  General Assembly, Jefferson was a member of the conference committee and, after the conference was held, the Senate receded from its amendment; no exchange of statements took place between the two houses at this time (same, May 1778, p. 34–5). The issue, however, continued to disturb the relations of the two houses despite the explicit terms of the Constitution of 1776; occasionally it arose over the definition of the term “money bill” and occasionally because the House inserted other clauses in bills generally acknowledged to be money bills. In 1780 the House sent a supply bill (for emitting paper money) to the Senate which the Senate regarded as having in it several clauses which were “improperly incorporated in such a bill”; nevertheless, the Senate passed it because of the “necessities of the State and want of time,” at the same time informing the House in writing that such a practice infringed the rights of the Senate and expressing confidence that such would not be repeated. It was, however, repeated at the next session, when the House attached to the supply bill two clauses providing that the money to be emitted should be made legal tender and providing also that it should be a felony to counterfeit such notes. After several conferences between committees of the two houses, the House of Delegates finally amended the supply bill eliminating the two clauses and at the same time passed another bill for punishing counterfeiters and for making paper money legal tender (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Mch. 1781, Va. State Libr., Bull., 1928, p. 23, 24, 25, 26–28, 29, 33, 38; Hening, x, 429, 430–31). This was an example of what Jefferson had noted in parliamentary history—that of “a bill tacked to a money bill & again untacked” (see Document iv). Thus the issue was unresolved a second time. In 1805 the House of Delegates adopted resolutions to the following effect: (1) the Senate possesses no constitutional power of amending any bill originating in the House on the subject of imposing or collecting taxes; and (2) the incorporation of these subjects in the same bill does not tend in any degree to deprive the Senate of its constitutional power of amendment of bills other than money bills. This raising of the old issue in 1805 is of particular interest because the House, at that time, relied upon Jefferson’s full statement of the case in Jan. 1778 (Document v); on 1 Feb. 1805 the House resolved that 250 copies of its resolutions, “together with the report of a committee presented to the House of Delegates, on the 9th January, 1778, on a similar subject, be immediately printed for the use of the members of the General Assembly” (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Dec. 1804, p. 113–14).
The troublesome question was not finally settled until the adoption of the Virginia Constitution of 1830, when the archaic provision of the Constitution of 1776 respecting the Senate’s power to amend money bills was eliminated. The pertinent article of the Constitution of 1776 was allowed to stand unchanged in the new constitution except for the deletion of the words that are italicized in the following: “All laws shall originate in the House of Delegates, to be approved or rejected by the Senate, or to be amended with the consent of the House of Delegates; except money bills, which in no instance shall be altered by the Senate, but wholly approved or rejected” (Hening, ix, 115; Code of Virginia, Richmond, 1849, p. 40).
